DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/08/2019. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/270,616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the evaluation device, evaluation method and non-transitory storage medium of both applications are inclusive of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP 2011-161122) in view of Donaldson (USPG Pub No. 2017/0245753).
Regarding claim 1, Kotani discloses an evaluation device (see Fig. 1) comprising: a display screen (2) configured to display images (see Fig. 1, Paragraph 20); a gaze point detection unit (1) configured to detect a position of a gaze point of an examinee who observes the display screen (2) (see Fig. 1, Paragraphs 20, 21); an area setting unit (37a/37c) configured to set a specific area in an area corresponding to a first indicator (b0) which is displayed or disposed on the display screen (2) (Paragraphs 22, 31); a determination unit (37) configured to determine whether the gaze point is present in the specific area based on a detection result of the position of the gaze point (Paragraphs 30, 31); an arithmetic unit (37) configured to determine whether the examinee has recognized the second indicator (b1) (Paragraphs 29-31); and an evaluation unit (34) configured to evaluate a visual function of the examinee based on a determination result from the arithmetic unit (37) (Paragraphs 29-31). Kotani discloses the claimed invention, but does not specify a display controller configured to display a second indicator at a position different from the first indicator on the display screen when the determination unit determines that the gaze point is present in the specific area; wherein the display controller is further configured not to display the second indicator when the determination unit determines that the gaze point is not present in the specific area after the second indicator has been displayed on the display screen. As these features are widely known in the art, Donaldson provides further evidence that one of ordinary skill in the art is capable of modifying Kotani to include such features. In the same field of endeavor, Donaldson discloses a display controller (1) configured to display a second indicator (T2) at a position different from the first indicator (T1) on the display screen (7) when the determination unit determines that the gaze point is present in the specific area (Paragraphs 32, 38, 39); wherein the display controller (1) is further configured not to display the second indicator (T2) when the determination unit determines that the gaze point is not present in the specific area after the second indicator (T2) has been 
Regarding claim 2, Kotani and Donaldson teach an evaluation device as is set forth above, Donaldson further discloses further comprising an examinee input unit to which a recognition state of the second indicator (T2) by the examinee is input, wherein the arithmetic unit determines whether the examinee has recognized the second indicator based on an input result to the examinee input unit (Paragraphs 32, 46).
Regarding claim 3, Kotani discloses an evaluation method (see Fig. 1) comprising: detecting a position of a gaze point of an examinee who observes a display screen (2) that displays an image (see Fig. 1, Paragraph 20); setting a specific area in an area corresponding to a first indicator (b0) which is displayed or disposed on the display screen (2) (Paragraphs 22, 31); determining whether the gaze point is present in the specific area based on a detection result of the position of the gaze point (Paragraphs 30, 31); determining whether the examinee has recognized the second indicator (Paragraphs 29-31); evaluating a visual function of the examinee based on a determination result of the recognition of the second indicator (Paragraphs 29-31). 
Regarding claim 4, Kotani discloses a non-transitory storage medium that stores an evaluation program causing a computer to perform (Paragraphs 26-28): detecting a position of a gaze point of an examinee who observes a display screen (2) that displays an image (see Fig. 1, Paragraph 20); setting a specific area in an area corresponding to a first indicator (b0) which is displayed or disposed on the display screen (2) (Paragraphs 22, 31); determining whether the gaze point is present in the specific area based on a detection result of the position of the gaze point (Paragraphs 30, 31); determining whether the examinee has recognized the second indicator (b1) (Paragraphs 29-31); evaluating a visual function of the examinee based on a determination result 
Prior Art Citations
               Oz et al. (USPG Pub No. 2017/0360295) and Goldberg (USPG Pub No. 2020/0329959) are each being cited herein to show an evaluation device, an evaluation method and a non-transitory storage medium that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2021